 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Karl Daschke, et al.,                             No. CV-17-00456-TUC-JGZ
10                 Plaintiffs,                         ORDER
11   v.
12   Theodore Hartenstein, et al.,
13                 Defendants.
14
15          Plaintiffs’ allegations in this civil rights action include that Defendants Hartenstein

16   and Siress engaged in judicial deception to obtain a search warrant for Plaintiffs’ home in

17   December 2016. (Doc. 1). On September 24, 2018, Plaintiffs filed a Notice (Doc. 116)

18   of deposition of the Honorable Deborah Bernini, the state court judge who issued the

19   search warrant at issue in this case. Now pending before the Court is Judge Bernini’s

20   Objection to Subpoena, Motion for Protective Order, and Motion to Quash Subpoena

21   (Doc. 117).1 Plaintiffs filed a Memorandum in Opposition to Motion to Quash (Doc.

22   119), Defendants Hartenstein and Siress filed a Response to Judge Bernini’s Objection

23   and Motions and to Plaintiffs’ Memorandum (Doc. 122), and Judge Bernini filed a Reply

24   to Plaintiffs’ Response (Doc. 123).

25          Plaintiffs contend that Judge Bernini’s testimony is relevant to their claim of

26   judicial deception. (Doc. 119 at 2.) Plaintiffs state that if “it is the Court, not the jury,

27   which must determine whether Judge Bernini would or would not have authorized the

28   1
      The Court stayed the deposition pending resolution of Judge Bernini’s Objection and
     Motions. (Doc. 118.)
 1   Search Warrant on the re-formed affidavit, then Plaintiffs will be content, and do not
 2   oppose Judge Bernini’s Motion.” (Doc. 119 at 5.) Defendants Hartenstein and Siress
 3   intend to file a motion for summary judgment on qualified immunity, in addition to other
 4   issues. (Doc. 122 at 3.)
 5          In light of Plaintiffs’ response, this matter is moot given that in resolving a claim
 6   of judicial deception, this Court determines: (1) the materiality of any false statements
 7   and omissions, and (2) whether a corrected version of the affidavit would provide a
 8   substantial basis for finding probable cause. See Chism v. Washington State, 661 F.3d
 9   380, 389 (9th Cir. 2011). Accordingly,
10          IT IS ORDERED that Judge Bernini’s Objection to Subpoena, Motion for
11   Protective Order, and Motion to Quash Subpoena (Doc. 117) is GRANTED.
12          Dated this 6th day of November, 2018.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
